Citation Nr: 0018157	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  97-27 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for deep vein thrombosis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from February 1943 to October 
1945.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 1997 rating decision by the Roanoke, Virginia, 
Regional Office that denied service connection for deep vein 
thrombosis secondary to the service-connected shell fragment 
wound to the left leg.


FINDINGS OF FACT

1.  The veteran is service connected for the residuals of a 
shell fragment wound to the left calf and he now claims 
service connection for deep vein thrombosis secondary to the 
shell fragment wound.

2.  When only that evidence favorable to the claim is 
considered, the claim is plausible under the law and is well 
grounded.

3.  The duty to assist the veteran, in gathering evidence 
pertaining to the claim, has been satisfied.

4.  When all of the evidence of record is considered, the 
preponderance of the evidence is against the claim.



CONCLUSIONS OF LAW

1.  The claim for service connection for deep vein 
thrombosis, secondary to a shell fragment wound to the left 
calf, is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Deep vein thrombosis was not incurred in or aggravated by 
service, nor is it proximately due to the veteran's service 
connected residuals of a left calf shell fragment wound.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evidence

The veteran's service medical records show that he sustained 
a shell fragment wound to the left calf on 10 November 1943.  
Apparently, it was not so serious as to require treatment 
but, by 15 November, the wound had become infected and he was 
hospitalized.  The infection was treated with hot packs which 
caused burns.  By 26 December, the wound had healed, but a 
complete recovery was marred by bouts of sinusitis and 
jaundice.  He was discharged from the hospital to duty on 19 
January 1944.  With regard to the injury, an October 1945 
separation examination noted only scars to the back of the 
left calf.  A January 1946 rating decision granted service 
connection for residuals of a shell fragment wound to the 
left calf and assigned a noncompensable evaluation.

In a January 1971 letter addressed To Whom It May Concern, 
E.B. Pendleton, MD, reported that, according to his 
recollection, he treated the veteran for a disorder unrelated 
to a shell fragment wound soon after the veteran's separation 
from service.

At a December 1951 VA examination, the veteran reported the 
left leg shell fragment wound and said he got along fairly 
well after it healed.  Currently, it only bothered him in 
cold weather, at which time it ached, and it would not 
completely heal.  On examination, there was a fairly well-
healed 31/2-by-2 inch superficial scar of the left lateral calf 
with a small scab overlying it.  There was no cicatrix, no 
loss of muscle tissue, no nerve damage, and no edema.  The 
diagnosis was a large, superficial, well-healed scar of the 
left calf but no medical pathology.

In a March 1977 letter, John Morris, Jr., MD, reported that 
he conducted a complete examination of the veteran in May 
1963.  He also saw the veteran later that month and again in 
October of that year.  All of his treatment was for a 
disorder unrelated to the veteran's shell fragment wound and 
he did not note any disability attributable to a shell 
fragment wound.

Records from the University of Virginia Hospital show that 
the veteran was admitted for treatment of an unrelated 
disorder on 1 December 1963 and discharged on 9 December.  
Under past medical history, the veteran reported a shell 
fragment wound that ached in damp weather.

In a March 1977 letter, Jesse Cumbia, MD, reported that he 
had seen the veteran in February 1966, May 1968, February 
1970, twice in March 1970, and again in April 1970, for 
treatment of an unrelated disorder.  He did not note any 
disability attributable to a shell fragment wound.

A VA hospital summary shows that the veteran was admitted for 
treatment of an unrelated disorder on 6 April 1970 and 
discharged on 14 April.  Disability attributable to a shell 
fragment wound was not noted.

In a February 1977 letter, Harvey Smallwood, MD, reported 
that he first saw the veteran in a hospital emergency room in 
January 1971 and saw him again on two occasions in February 
1977.  All of his treatment was for an unrelated disorder and 
he did not note any disability attributable to a shell 
fragment wound.

On an October 1980 VA treatment record, the veteran reported 
recent onset of a painful soft tissue mass inferior to the 
site of the left leg shell fragment wound.  He said he had 
cramps in the leg, mostly during the day, unrelated to 
walking.  He also reported soft tissue swelling of the 
lateral aspect of the leg since sustaining the wound.  X rays 
revealed vascular calcifications posterior to the fibula but 
no soft tissue mass.

On a September 1981 VA treatment record, the veteran 
complained of pain in the metatarsal area of the left foot.  
April 1981 VA X rays of the left foot showed two spurs of the 
posterior aspect of the os calcis and minimal osteoarthritis 
of the first metatarsophalangeal joint.

A January 1982 outpatient treatment record from the VA 
dermatology clinic noted chronic dermatitis of both feet 
diagnosed in the past as contact dermatitis.

October 1984 VA X-rays of the veteran's left knee, leg, and 
ankle, showed hypertrophic osteoarthritis of the left knee 
but no changes at the level of the tibia and fibula.  
December VA X-rays of the left foot showed calcified 
tendinitis in the area of the cuboid bone, osteoarthritic 
changes in the distal interphalangeal joints, and a well-
developed calcaneal spur.

On a March 1986 VA treatment record, the veteran reported 
that his old left leg injury had been painful and swollen 
during the preceding month.  He gave a long history of left 
leg pain and also was noted to have a history of degenerative 
joint disease of the left foot and toes, vascular 
calcifications of the left lower leg, and venous 
insufficiency without thrombophlebitis.   Peripheral pulses 
were intact, and there was no erythema or cords, but there 
was tenderness, 1-2+ pitting edema, and some eczematous 
lesions over the dorsum of the left foot.  The assessment was 
venous insufficiency, degenerative joint disease with pain 
and numbness of the toes of the left foot, and vascular 
calcifications of the left lower leg.

A May 1986 VA outpatient treatment record noted eczematous 
lesions on both lower legs and, in July, the veteran was 
referred to the VA dermatology clinic for an evaluation of 
skin disorders.  There he was noted to have stasis dermatitis 
of both lower legs, left worse than right.

A July 1986 outpatient treatment record from the VA 
dermatology clinic showed stasis dermatitis of both lower 
legs, left worse than right.  X rays of the left foot and 
ankle showed degenerative joint disease of the foot and soft 
tissue swelling over the medial and lateral malleolus.

On a November 1986 VA outpatient treatment record, the 
veteran reported the 1943 shell fragment wound.  He 
complained of increased pain with elevation of the left leg 
and irritation with use of compression stockings.  
Examination of the lower left leg revealed swelling, 
nonpitting edema, dilation of veins, evidence of venous 
stasis, and the skin was rough, thickened and scaly.  
Circumferences of the knees were 46 cm on the left and 43.5 
cm on the right; the calves measured 45 cm on the left and 
43.5 cm on the right; the ankles measured 29.5 cm on the left 
and 27.5 cm on the right; and the arches of the feet measured 
30 cm on the left and 27 cm on the right.  The impression was 
chronic venous stasis disease of the left leg most likely due 
to the 1943 shell fragment wound.

On a February 1987 VA outpatient treatment record, the 
examiner noted that the veteran had a history of an old shell 
fragment wound to the left calf.  The right leg was 
asymptomatic but the left demonstrated chronic venous disease 
due to the old shrapnel injury.

March 1987 X rays of the veteran's left hip showed narrowing 
of the joint space centrally and inferiorly.

On a July 1987 VA outpatient treatment record, the veteran 
complained of poor circulation in the lower extremities and 
the examiner noted that he had been previously worked up for 
chronic venous stasis.  On examination, both legs were 
edematous with superficial veins engorged.

At an August 1987 VA examination, the veteran reported a left 
leg shell fragment wound 40 years earlier that required many 
days of hospitalization.  Currently, he complained of 
nocturnal cramps in the left leg and swelling and pain with 
prolonged activity.  Examination revealed an old scar, 
varicose veins, and slight swelling of the left lower leg.  
There was crepitus on flexion of the left knee, and some 
sensory deficit in the left lower leg, but strength was 
normal.  The assessment was degenerative joint disease and 
varicose veins of the left lower leg status post shell 
fragment wound many years earlier.

In an October 1987 statement, the veteran reported the left 
leg shell fragment wound, said he favored the leg, and 
contended that his current left hip pain resulted from his 
gait.  In addition, he said his left foot required a size 12 
shoe while his right foot needed only a 91/2.

In an April 1988 decision that reviewed the foregoing 
evidence, the Board denied an increased rating for residuals 
of a shell fragment wound to the left calf.

A September 1988 VA outpatient treatment record noted 
peripheral vascular disease, venous insufficiency, and stasis 
dermatitis of both lower legs, left worse than right.

In an October 1989 letter, Alan Marcus, DO, wrote that the 
veteran had massive edema of the left leg secondary to a 
bullet wound he sustained in service during World War II.  He 
also said the veteran had pain and swelling secondary to 
peripheral venous insufficiency that was "most likely 
related to accident."  Finally, he said that the veteran had 
been treated for cellulitis of both legs.

On a December 1989 VA outpatient treatment record, the 
veteran gave a history of the left leg shell fragment wound 
with chronic venous insufficiency since service.  He had left 
calf pain that prevented his working, and a history of 
cellulitis, but no history of ulcers.  There was marked 
bilateral edema with hyperpigmentation and scaling skin.  The 
assessment was marked venous insufficiency.

In a March 1990 letter, a service comrade reported that the 
veteran was wounded in the left leg in 1944 and the wound 
gave him a lot of trouble.

In an April 1990 letter, his wife reported that the veteran 
was wounded in service during World War II.  She and the 
veteran had been married 27 years and he had always limped.  
He had pain in his left leg at night and she had seen his leg 
covered with sores.  She said that the entire left side of 
his body, from his leg to his chest, sometimes became swollen 
and painful.

At a May 1990 VA examination of the veteran's lower 
extremities, there was bilateral, brawny, nonpitting edema 
and diffuse dermatitis but no evidence of varicosities.  
Though the veteran was ambulatory, mobility of the feet and 
knees was markedly limited.  The shell fragment wound to the 
lateral aspect of the left calf was neither herniated nor 
infected.  Diagnoses included minimal residuals of gunshot 
wound, not clinically significant, and postphlebitic state of 
both lower extremities with superficial dermatitis.  (The 
examination also addressed the gunshot wound to the left 
wrist, for which the veteran is also service connected, and 
the diagnosis may have reflected that injury.)

In an August 1990 statement, the veteran contended that, 46 
years after he sustained a left leg shell fragment wound, his 
leg still became swollen all the way to the hip.  The leg was 
painful at night and interfered with his sleep.

In a June 1991 decision that reviewed the foregoing evidence, 
the Board denied an increased rating for residuals of a shell 
fragment wound to the left calf.

At a September 1994 VA examination, the veteran reported the 
left leg shell fragment wound he sustained in World War II.  
He said he removed the shrapnel himself but the wound became 
infected and he was hospitalized.  He had had problems with 
the leg off and on since service including occasional 
draining sores.  He said that, since 1979, he had been 
troubled by pain and swelling of the leg.  He had been told 
he had poor circulation and had tried elevation and elastic 
stockings without relief.  On examination of the legs, there 
were bilateral, superficial varicosities.  The circumference 
of the left calf was 18 inches while that of the right was 
17.  There was an area of the left anterolateral aspect that 
was swollen but it did not appear to be a muscle herniation, 
as it did not move with flexion of the ankle, and the 
examiner thought it may have been related to the 
varicosities.

VA hospital records show that the veteran was admitted on 27 
October 1995 to rule out deep vein thrombosis; he was 
discharged on 31 October.  On admission, he had edema of both 
lower extremities, 3+ on the left and 1+ on the right.  
Ultrasound of the left lower extremity revealed an old, 
partially-recanalized clot in the popliteal vein.

VA hospital records show that the veteran was admitted on 5 
January 1996 to rule out deep vein thrombosis; he was 
discharged on 10 January.  Past medical history included 
colon cancer, coronary artery disease, congestive heart 
failure, atrial fibrillation, hypertension, and a shell 
fragment wound to the left leg.  Left leg pain had increased 
during the preceding three days.  Both legs were edematous 
and, below the left knee, there was 4+ pitting edema and the 
skin was erythematous and dry.  The circumference of the left 
calf was 181/2 inches.  Ultrasound showed spontaneous phasic 
flow via the common and superficial femorals, the popliteal, 
and the posterior tibial veins, but the popliteal and common 
femoral veins were incompetent.  Though venous obstruction 
was not found, it was noted that an old clot had been 
detected in the popliteal vein in an October 1995 ultrasound.  
The history was deemed consistent with deep vein thrombosis 
and/or chronic venous insufficiency.  Diagnoses on discharge 
included chronic postphlebitic left leg.

On a March 1996 VA outpatient treatment record, the veteran 
gave histories of swelling of the left leg since 1943 and 
claudication since the 1940's.  The left calf currently 
measured 221/4 inches in circumference.

VA hospital records show that the veteran was admitted on 5 
April 1996 for deep vein thrombosis of the left leg; he was 
discharged on 8 April.  There was 2+ pitting edema of the 
right leg while the left demonstrated massive edema and 
erythema all the way to the groin.  Ultrasound revealed deep 
vein thrombosis in the popliteal vein and, on discharge, the 
diagnosis was deep vein thrombosis.

On a 3 May 1996 VA outpatient treatment record, the veteran 
gave a history of chronic swelling of the left lower 
extremity since a prior injury and reported that the leg 
"just popped" and began draining.  The leg was warm, 
swollen, erythematous, and draining a clear serous fluid.

VA hospital records show that the veteran was admitted on 7 
May 1996 for a venous stasis ulcer of the left lower 
extremity; he was discharged on 15 May.  He gave a one-week 
history of drainage, increased pain, and decreased swelling.  
Examination of the left leg showed 3+ pitting edema to mid-
thigh and a 3-by-2 cm foul-smelling, necrotic, ulcer on the 
shin that drained a clear fluid.  Ultrasound did not show a 
popliteal obstruction and it was thought that the one seen in 
April had resolved.  There was no spontaneous flow in the 
common or superficial femoral veins, but there was flow with 
"augmentation," and that was felt to be inconsistent with 
another deep vein thrombosis.

In an August 1996 letter addressed To Whom It May Concern, a 
VA physician, a fellow in vascular surgery, wrote that he had 
followed the veteran at the VA vascular surgery clinic.  He 
noted that the veteran's left leg had been injured in service 
some years earlier and that he had had a problem with chronic 
deep vein thrombosis since the injury.  He said that the 
venous obstruction had recently worsened causing swelling and 
drainage of lymphatic fluid.  He contended that there was no 
other "inciting event" to explain the condition of the 
veteran's left leg, and asserted that the condition must be 
assumed to have resulted from the injury in service.

September 1996 VA ultrasound revealed extensive thrombosis 
from the popliteal vein to the common femoral vein of the 
veteran's left leg.  December ultrasound revealed markedly 
decreased blood flow in the popliteal, superficial femoral, 
and common femoral veins.  The later report noted that there 
was no appreciable interval change from the September tests.

Since the veteran had recurrent left leg cellulitis, X ray 
studies were made in December 1996 to rule out osteomyelitis.  
Those studies revealed some motion, degenerative changes in 
the knee and in the foot, vascular calcifications, and 
demineralization around the knee.  Although there were some 
suspicious areas that warranted monitoring, there was no 
definite osteomyelitis seen.

At a January 1997 VA examination, the veteran reported the 
1943 shell fragment wound to the left calf.  He said he 
removed the shell fragment but the wound became infected and 
he was hospitalized.  He complained of chronic left leg pain 
and swelling and soft tissue breakdown.  The examiner noted a 
history of chronic deep vein thrombosis manifested by 
cellulitis and by swelling all the way up to the common iliac 
vein.  On examination, there was a well healed scar on the 
lateral aspect of the left calf and massive swelling of the 
left thigh and calf though the right side was also swollen.  
There was pain of the left knee with motion.  X rays of the 
left leg revealed demineralization of the tibia and 
degenerative joint disease of the knee.  The examiner said 
that the veteran's claim file was not available for review 
but, based on his current presentation, the veteran had 
chronic deep vein thrombosis of the left leg with swelling 
secondary thereto.  The examiner said it was also possible 
that the veteran had chronic venous insufficiency manifested 
by cellulitis and soft tissue breakdown.  He said the 
condition of the veteran's left leg was not attributable to 
the 1943 shell fragment wound unless there had been 
significant vascular damage when the wound was sustained.  He 
said he noted that the shell fragment wound had not been 
compensably rated and that led him to suspect that it caused 
no significant neurovascular injury.

In a January 1997 addendum to the above examination report, 
the examiner said that the veteran's claim file had been 
provided and he had reviewed it.  He noted that the veteran 
did not complain of pain, swelling, or skin changes of the 
left lower extremity until 1986 or 1987, more than 40 years 
after the injury.  He said it would be highly unlikely, if 
not totally impossible, for deep vein thrombosis, caused by 
an injury, to become manifest at such a late date.  He 
concluded that there was no evidence that linked the shell 
fragment wound the veteran sustained in service to the deep 
vein thrombosis he currently had in both, not just the left, 
lower extremities.

In a June 1997 letter to the RO, the VA physician who had 
previously written in August 1996, wrote that he had seen the 
veteran in the VA vascular surgery clinic earlier that month 
and also saw the May 1997 rating decision that denied service 
connection for deep vein thrombosis secondary to the 1943 
shell fragment wound.  This physician contended that leg 
trauma could lead to vein injury manifested much later as 
chronic deep vein thrombosis.  He asserted that "just 
because [the veteran's] service medical records were negative 
for any complaint or treatment of deep vein thrombosis does 
not necessarily mean that the shrapnel injury could not have 
caused the chronic venous injury and the subsequent vein 
thrombosis and venous insufficiency."

In a September 1997 letter addressed To Whom It May Concern, 
another VA physician, also a fellow in vascular surgery, 
wrote that the veteran had been followed at the VA vascular 
surgery clinic for more than a year.  He said that the 
veteran reported that he sustained a wound to the left leg in 
service and continued to have difficulty with the left leg 
while the right was asymptomatic.  This physician said that 
the veteran's records were unavailable to him but that it was 
plausible that an injury in the 1940's caused the veteran's 
current condition.

At a March 1998 hearing, the veteran testified that he 
sustained a shell fragment wound to the left calf in November 
1943.  The wound was not serious, but it became infected, and 
he was hospitalized until January 1944.  When he was 
discharged from the hospital to return to his unit, his leg 
was still swollen.  Even after his separation from service, 
the leg remained swollen, discolored, and painful, worse in 
cold weather, and the wound did not heal completely and 
occasionally broke open and drained.  He saw Doctor Pendleton 
about the leg in 1946 or 1947, but was only given pain 
medication.  (The veteran thought Doctor Pendleton died in 
1991 or 1992, but a March 1998 letter from the doctor's son 
indicated that his father passed away in January 1981.)  He 
said the "same problem" with the leg continued and that it 
worsened in the 1960's.  He said he was hospitalized two or 
three times in the 1960's for pneumonia and his leg was 
treated at the same time.  He sought treatment at the VA 
hospital in the 1980's and doctors there told him he had a 
blood clot in the leg and that his blood descended but did 
not properly return.  Doctor Charles Hurt, a real estate 
developer for whom he did landscape work, was also aware of 
his condition and had prescribed tetracycline, but all other 
treatment for his leg had been provided by Doctor Pendleton 
or VA.  He said that, after service, he operated his own 
truck, but he had help loading and unloading it.  He thought, 
had he not had help with the truck, the tissue would have 
broken down sooner and that was why it did so when he 
undertook more strenuous work in the landscape business in 
the 1960's.  At the conclusion of the hearing, the veteran 
indicated that he had no other evidence to present.

In a March 1998 statement, Charles Hurt, MD, wrote that the 
veteran worked for him as a landscape specialist from 1963 to 
1978 during which time the veteran had continuous trouble 
with his left leg.  He recalled that the leg was always 
swollen from the calf downward and discolored by stasis 
dermatitis.

At a July 1999 VA examination conducted pursuant to a claim 
for special monthly pension, the veteran gave a history of a 
left leg shell fragment wound sustained in World War II after 
which the leg remained swollen.  The examiner noted that, in 
1995, the veteran began to have episodes of deep vein 
thrombosis in the left lower extremity with resulting severe 
stasis ulcers, stasis dermatitis, and cellulitis.  On 
examination, the left lower extremity was red-blue, tender, 
twice the size of the right leg, bore an active ulcer the 
size of a half dollar, and could not be flexed more than 30 
degrees.  The right leg was swollen by 1+ edema, and also 
demonstrated stasis dermatitis, but could be flexed to 90 
degrees.  In addition to the deep vein thrombosis and venous 
insufficiency, there was moderately severe congestive heart 
failure secondary to coronary artery disease, atrial 
fibrillation, and mitral insufficiency; colon cancer status 
post colectomy; a chronically-torn rotator cuff; and back 
pain due to multi-level degenerative disc disease, 
osteoarthritis of the lumbosacral spine, and retrolisthesis 
of L4 over L5.

On his August 1997 Substantive Appeal, VA Form 9, the veteran 
indicated that he wished to appear at a VA Central Office 
hearing.  October 1999 correspondence advised him of the 
hearing date and time but, in a November statement, he 
indicated he was unable to appear for hearing and asked that 
his claim be decided on the evidence of record.

Analysis

Service connection is granted for disability resulting from 
injury or disease incurred or aggravated in service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In addition, service 
connection is also granted for a disorder that is proximately 
caused by a service-connected disability.  See 38 C.F.R. 
§ 3.310(a).  This is referred to as secondary service 
connection because the disorder for which service connection 
is sought is said to be secondary to a service-connected 
disability. 

However, a claimant seeking benefits under a law administered 
by the Secretary of Veterans Affairs has the burden to submit 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded; then, 
if that burden is met, the Secretary has the duty to assist 
the claimant in developing additional evidence pertaining to 
the claim.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 
1 Vet.App. 78, 81-2 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).  If that burden is not met, the duty to assist 
pursuant to 38 U.S.C.A. § 5107(a) does not attach.  Morton v. 
West, 12 Vet.App. 477, 480-1 (1999), citing Grivois v. Brown, 
6 Vet.App. 136, 139 (1994); Anderson v. Brown, 9 Vet.App. 
542, 546 (1996).  Indeed, if the claim is not well grounded, 
the Board is without jurisdiction to adjudicate it.  Boeck v. 
Brown, 6 Vet.App. 14, 17 (1993).  Further, the Court has made 
it clear that it is error for the Board to proceed to the 
merits of a claim that is not well grounded.  Epps v. Brown, 
9 Vet.App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  Thus, the threshold question 
in any case is whether the claimant has presented a well-
grounded claim.

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation; it need 
not be conclusive, but only possible, to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  Murphy, Lathan, supra.  To 
present a well-grounded claim, the claimant must provide 
evidence; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  In addition, except 
for evidentiary assertions that are inherently incredible or 
beyond the competence of the person making them, the 
credibility of evidence is presumed for the limited purpose 
of determining whether a claim is well grounded.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  Further, at this threshold 
stage of the adjudication process, we consider only that 
evidence favorable to the claim.  Hickson v. West, 12 
Vet.App. 247, 253 (1999).  Finally, competent lay evidence 
may suffice where the determinative issue is factual in 
nature, but medical evidence is required where the 
determinative issue involves medical etiology or diagnosis.  
Gregory v. Brown, 8 Vet.App. 563, 568 (1996).

For a service connection claim to be well grounded, there 
must be medical evidence of current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and medical evidence of a nexus (i.e., a 
connection or link) between service and the current 
disability.  Winters v. West, 12 Vet.App. 203, 207-9 (1999) 
(en banc); Epps, supra; Caluza v. Brown, 7 Vet.App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  In view of the veteran's contentions, that symptoms 
attributable to the left leg shell fragment wound continued 
after service, we note that a link between current disability 
and injury or disease incurred or aggravated in service may 
be established, in the absence of medical evidence that does 
so, by medical evidence that shows that the veteran incurred 
a chronic disorder in service and currently has the same 
chronic disorder, or by evidence that symptoms attributable 
to an injury or disease noted during service continued from 
then to the present.  Savage v. Gober, 10 Vet.App. 488, 498 
(1997); 38 C.F.R. § 3.303(b).  Finally, the legal 
requirements and the criteria for a well grounded claim set 
forth above also apply to claims for secondary service 
connection except that, instead of medical evidence linking 
to service the disorder for which service connection is 
sought, there must be competent medical evidence linking the 
secondary disorder to a service-connected disability.  See 
Jones v. West, 12 Vet.App. 383, 385 (1999), citing Wallin v. 
West, 11 Vet.App. 509, 512 (1998); Reiber v. Brown, 7 
Vet.App. 513, 516-7 (1995).

Turning now to that evidence favorable to the claim, we find 
that the veteran sustained a shell fragment wound to the left 
lateral calf in November 1943.  He apparently removed the 
shell fragment himself but the wound became infected and he 
was hospitalized.  He contends that, after service, the left 
lower leg remained swollen and occasionally drained.  In 
March 1986, he was noted to have a history of venous 
insufficiency without thrombophlebitis.  In May 1986, stasis 
dermatitis was diagnosed.  The condition of his left lower 
leg waxed and waned and he has been diagnosed with deep vein 
thrombosis.  In August 1996, a VA physician contended that, 
save for the shell fragment wound to the veteran's left calf, 
there was no other inciting event to explain the condition of 
the leg and asserted that the condition must be assumed to 
have resulted from the inservice shell fragment wound.

The Court has said that, under some circumstances, "it may 
well be appropriate to consider the evidence of record that 
provides a more complete picture of the veteran's disability 
in determining whether the claim is well grounded" rather 
than focusing solely on that evidence favorable to the claim 
to the exclusion of all other evidence.  See McManaway v. 
West, 13 Vet.App. 60, 66 (1999).  Indeed, there is no 
statutory prohibition against weighing all of the evidence of 
record at this threshold stage, and this may be an 
appropriate case for such an analysis, but we decline to do 
so here.  Instead, on the basis of only that evidence 
favorable to the claim, we find that the claim is possible 
and, thus, well grounded.

Having found the claim well grounded, we turn next to the 
matter of the VA duty to assist the veteran, pursuant to 
38 U.S.C.A. § 5107(a), in gathering evidence for the claim.  
The file includes a letter from a physician who treated him 
in 1946 or 1947, 1963 hospital records from the University of 
Virginia, correspondence from four physicians that treated 
him between 1963 and 1977, a letter from Doctor Hurt for whom 
the veteran worked from 1963 to 1978, and a 1989 letter from 
a physician regarding current treatment.  The file also 
includes VA examination reports and treatment records 
beginning in 1951.  Finally, the veteran has testified and 
has not indicated that he has other evidence to present.  It 
does not appear that there is relevant evidence yet to be 
gathered.  Accordingly, we find that the VA duty to assist 
the veteran in gathering evidence pertaining to the claim has 
been satisfied.
Before proceeding to an analysis of the evidence, it is 
important to note our duties with regard thereto.  It is the 
responsibility of the Board to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same.  Evans v. West, 12 Vet.App. 22, 
30 (1998), citing Owens v. Brown, 7 Vet.App. 429, 433 (1995).  
In so doing, the Board may accept one medical opinion and 
reject others.  Id.  At the same time, we are mindful that we 
cannot make our own independent medical determinations, and 
that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans, supra; Rucker v. Brown, 10 Vet.App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet.App. 171 (1991).  
Thus, we must determine the weight to be accorded the various 
items of evidence in this case based on the quality of the 
evidence and not necessarily on its quantity or source.

With regard to medical evidence, a diagnosis or opinion by a 
medical professional is not conclusive and is not entitled to 
absolute deference.  The Court has provided guidance for 
weighing medical evidence.  A postservice reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet.App. 109, 112 (1999).  A medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet.App. 185, 187 
(1999).  Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 
5 Vet.App. 177, 180 (1995).  A medical opinion based upon an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet.App. 458, 461 (1993).  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet.App. 345, 348 (1998).  Finally, a bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a medical professional.  
LeShore v. Brown, 8 Vet.App. 406, 409 (1995).

In this case, the veteran sustained a November 1943 shell 
fragment wound to the left calf.  The wound was not so 
serious as to require immediate treatment, but it became 
infected a few days later and hospitalization was required.  
Upon release from the hospital, he returned to his unit and, 
in October 1945, was separated from service.  Soon after 
separation from service, service connection was granted, 
without a VA examination and solely on the basis of service 
medical records, for residuals of a shell fragment wound to 
the left calf, and a noncompensable evaluation was assigned.  
The veteran was not examined by VA until 1951.

Now the veteran contends that his left leg was still swollen 
when he was released from the hospital in January 1944, that 
the leg has been swollen ever since, and that the skin 
occasionally ruptured and the leg drained.  However, his 
contentions are not supported by any service medical records, 
by the October 1945 separation examination, by the letter 
from Doctor Pendleton citing treatment for an unrelated 
disorder soon after the veteran's separation from service, or 
by the December 1951 VA examination.  Moreover, Doctor Morris 
reported that he conducted a complete examination of the 
veteran in May 1963, but he did not note that the left leg 
was swollen or otherwise abnormal.  Doctor Morris saw him 
again in October and the veteran was hospitalized at the 
University of Virginia for nine days in December.  Again, a 
left leg disorder was not noted.  Doctor Cumbia saw the 
veteran once in 1966, once in 1968, and four times in 1970, 
all in connection with an unrelated disorder, and he made no 
mention a left leg disorder.  The veteran spent nine days in 
a VA hospital in 1970, but a left leg disorder was neither 
treated nor noted.  Doctor Smallwood saw the veteran once in 
1971 and twice in 1977, but for an unrelated disorder, and he 
did not mention the veteran's left leg.

In sum, there is no dearth of medical evidence for the thirty 
years following the veteran's separation from service, but 
none of it supports his contentions regarding continuity of 
symptoms.  The lack of supporting evidence from thirty-plus 
years of postservice medical records, in the face of his 
contentions regarding a continuing left leg disorder and 
treatment for same, outweighs his contentions on this matter.  
Of course, we have already found the claim well grounded, so 
the conclusion just reached was not made to address well 
groundedness of the claim based on continuity of 
symptomatology.  However, our conclusion in this regard is 
not irrelevant and its significance will be made apparent 
below.

Turning now to the more recent medical evidence, the 
examiner, at the January 1997 VA examination, noted that the 
veteran had chronic deep vein thrombosis and that he may also 
have chronic venous insufficiency manifested by cellulitis 
and tissue breakdown.  He said, though, that those 
disabilities would not have been caused by the left leg shell 
fragment wound unless there had been significant vascular 
damage at the time the wound was sustained.  However, he was 
not able to address the extent of the injury because, at the 
time of the examination, the claim file was unavailable.  
Thereafter, he obtained the claim file and, in an addendum to 
his earlier report, noted that the veteran's venous disorder 
did not become manifest until more than 40 years after the 
injury.  He felt that the amount of time between the injury 
and the disability was too great to attribute the latter to 
the former.  In addition, he noted that the veteran had a 
venous disorder in the right leg as well as the left.  He 
concluded that the veteran's current venous disorder was not 
related to the left leg shell fragment wound he sustained in 
service.

With regard to the examiner's opinion and the basis thereof, 
we note that the veteran made some complaint of left leg 
disorders as early as October 1980.  However, the earliest 
relevant diagnosis was venous insufficiency made in a March 
1986 VA outpatient treatment record.  That disorder was not 
linked, on that record, to the 1943 shell fragment wound.

However, other medical evidence of record does suggest a link 
between the 1943 shell fragment wound and current disability.  
The first such item of evidence is the November 1986 VA 
outpatient treatment record.  There, after noting the 1943 
shell fragment wound, the examiner diagnosed venous stasis 
disease "most likely" due to the left leg shell fragment 
wound.  Then, on a February 1987 VA outpatient treatment 
record, the examiner noted the history of a shell fragment 
wound to the left calf, noted that the right leg was 
asymptomatic but the left demonstrated chronic venous 
disease, and attributed the venous stasis disease to the old 
shrapnel injury.  At an August 1987 VA examination, the 
veteran reported the left leg shell fragment wound 40 years 
earlier, the examination showed varicose veins and slight 
left leg swelling, and diagnoses included varicose veins 
status post shell fragment wound many years earlier.  
Finally, in a 1989 letter, a private physician reported 
treatment of the veteran for cellulitis of both legs, but he 
attributed left leg edema and venous insufficiency to the 
1943 shell fragment wound.

In addition to the foregoing VA outpatient treatment and 
examination records, two VA doctors, fellows in vascular 
surgery, submitted letters that suggest a link between the 
1943 shell fragment wound and current disability.  The 
physician who wrote in August 1996, whose name otherwise 
appears in the file only in connection with May 1996 surgery 
for adhesions following the veteran's August 1995 colectomy, 
notwithstanding his contention that he had "followed" the 
veteran at the VA vascular surgery clinic, asserted that the 
veteran had a problem with chronic deep vein thrombosis since 
the 1943 left leg shell fragment wound.  He said there was no 
other "inciting event" to explain the veteran's deep vein 
thrombosis, and argued that we must assume that it was caused 
by the 1943 shell fragment wound.  After he saw the May 1997 
rating decision favorably citing the January 1997 VA 
examination report and addendum, this physician wrote a June 
1997 letter and asserted that the lack of evidence of deep 
vein thrombosis in the veteran's service medical records did 
"not necessarily" mean that the shell fragment wound could 
not have caused venous injury and subsequent deep vein 
thrombosis and venous insufficiency.  Finally, in the 
September 1997 letter from another VA physician, whose name 
otherwise appears in the file only in connection with the 
veteran's August 1995 colectomy, it was contended that the 
veteran had a left leg wound in service and continued to have 
problems with that leg while the right leg was asymptomatic.  
He admitted that the veteran's records were unavailable to 
him but argued that it was "plausible" that his current 
left leg disorder was due to an injury in the 1940's.

In weighing the medical evidence here, we see, from the 
January 1997 VA examination report, the examiner's opinion 
that the veteran's current deep vein thrombosis would not be 
attributable to an earlier shell fragment wound unless there 
had been significant vascular damage when the wound was 
sustained.  The veteran's service medical records do not show 
significant vascular injury when the wound was sustained.  In 
fact, they show, and the veteran has testified, that the 
wound itself was not so serious as to require immediate 
treatment.  However, the claim file was not available to the 
examiner at the time of the January 1997 VA examination.  
After he reviewed the claim file, he wrote an addendum to his 
report that noted that the veteran made no complaints 
relative to deep vein thrombosis until 1986 or 1987 and that 
there was deep vein thrombosis in both legs.  These reports 
were made by the only physician who reviewed the entire claim 
file and it is clear from their content that he had a firm 
grasp of the facts.  As such, the January 1997 report and the 
addendum thereto are entitled to considerable weight.

With regard to the 1986 and 1987 VA outpatient treatment and 
examination records and the 1989 letter from a private 
physician, it did not appear that examiners had reviewed 
either the veteran's service medical records or VA records.  
Rather, it appears that they relied on the veteran's history 
of postservice symptomatology for their opinion regarding a 
link between service and current deep vein thrombosis.  Since 
there is no medical evidence of inservice symptomatology and, 
as we noted above, there is no medical evidence of 
postservice continuity of symptomatology, reliance by those 
examiners on history provided by the veteran, in lieu of a 
review of his service medical records and reference in their 
reports to such a review, was misplaced.  Grover, Miller, 
LeShore, supra.  Accordingly, the evidence thus produced is 
entitled to little weight.

With regard to the three letters from the two fellows in 
vascular surgery, there are no records in the file that show 
that they participated in the veteran's care except for a 
1995 colectomy by one and a 1996 lysis, by the other, of 
adhesions that resulted from the colectomy.  Presumably, they 
examined the veteran in connection with those surgeries but, 
if they did, any findings they made, with regard to either 
the surgeries or his left leg, are not of record.  Moreover, 
in the September 1997 letter, the one physician specifically 
said that the veteran's medical record was not available to 
him.  So, it has not been made to appear that either doctor 
reviewed the veteran's service medical records or the claim 
file nor has it been made to appear that either one of them 
ever examined the veteran.  Though both doctors alluded to 
the fact that the veteran had been followed by the VA 
vascular surgery clinic, it is not entirely clear, since 
their names do not appear on any of the veteran's outpatient 
treatment records from that clinic, what part they played in 
his care there.  Our concern is heightened by the language 
used in their letters:  they talked in terms of possibilities 
in an abstract sense.  One referred to the lack of any 
"inciting event," other than the left leg shell fragment 
wound, that could explain the veteran's left leg deep vein 
thrombosis, but he failed to consider an idiopathic etiology 
and also failed to address the right leg deep vein 
thrombosis.  In view of the foregoing, those three letters 
are entitled to minimal weight.  See Grover, Bloom, Miller, 
LeShore, all supra.

In an August 1999 statement, the veteran's representative 
cited Colvin v. Derwinski, 1 Vet.App. 171 (1991), and argued 
that VA should not deny this claim based on its own opinion 
that the veteran's deep vein thrombosis is due to an 
intervening cause.  There is no evidence of an intervening 
cause and we have not opined that deep vein thrombosis is due 
to such a cause.  However, the representative also said that 
"VA offers no suggestion as to the source of the veteran's 
condition."  That argument is similar to the one made by the 
VA physician who initially wrote in August 1996, to the 
effect that, since there is no evidence of another "inciting 
event" to explain the deep vein thrombosis, we are somehow 
required to assume that it was caused by the 1943 shell 
fragment wound.  However, the veteran has deep vein 
thrombosis in both legs and the coincident fact that he 
sustained a left leg injury in service does not give rise to 
a VA duty to determine the etiology of deep vein thrombosis 
in the left leg.

Incidentally, the veteran's representative also sought to 
point out that the medical opinions favorable to the claim, 
an apparent reference to the letters from VA physicians 
received in 1996 and 1997, were rendered by "expert[s] in 
the field of vascular disease, whereas the VA's medical 
opinion was not."  Actually, the signature block of those 
physicians to whom the representative refers, identified them 
as "fellows" in vascular surgery.  The meaning of that term 
is not entirely clear, but since it is also apparent that 
they had not reviewed the veteran's entire medical history in 
providing their opinions as to what is plausible, their 
opinions are not entitled to greater weight than the examiner 
who based his opinion on the entire record.

Finally, the veteran's representative noted that there is no 
requirement in the law that symptoms be treated or that they 
be treated by health care professionals rather than by the 
veteran at home.  He cited Savage, supra, and Wilson v. 
Derwinski, 2 Vet.App. 16 (1991), for the proposition that, in 
determining continuity of symptomatology, the evidentiary 
analysis should focus on continuing symptoms rather than 
treatment.  He then said, again citing Savage, supra, and 
also Layno v. Brown, 6 Vet.App. 465 (1994), that the veteran 
testified to continuity of symptoms that he, even as a lay 
person, could relate to deep vein thrombosis.  We do not 
reach the questionable assertion that the veteran, as a 
layperson, is able to identify symptoms of deep vein 
thrombosis because we have already found the claim well 
grounded.  Thus, we no longer presume the credibility of the 
veteran's contentions, a presumption required by King, supra, 
and, in fact, are charged with the duty to determine their 
credibility.  See Wilson, supra, at 20.  Here, we have not 
focused on treatment to the exclusion of symptoms.  However, 
we have looked at the plethora of opportunities that the 
veteran had, between 1945 and 1980, to make his symptoms 
known to health care professionals, whether or not he felt 
the need for treatment; we have also looked at the December 
1951 VA examination and May 1963 private examination, most 
particularly, of course, the 1951 examination which focused 
on his left leg; and we have looked at the December 1963 
private and April 1970 VA hospitalizations when he would have 
been under the close scrutiny of health care professionals 
for a period of time.  As indicated above, it is the lack of 
medical evidence of symptoms, when there should have been 
such evidence if there had been any symptoms, that makes it 
apparent that the deep vein thrombosis, in either the right 
or the left leg, is not related to the left leg shell 
fragment wound he sustained in 1943.

In sum, the veteran sustained a left leg shell fragment wound 
in 1943 and he currently has bilateral deep vein thrombosis, 
but the greater weight of the medical evidence of record that 
addresses the relationship between the shell fragment wound 
and the deep vein thrombosis shows that the relationship is a 
coincidental and not an etiological one.  We therefore 
conclude, under the circumstances described above, that the 
evidence in this case fails to show that deep vein thrombosis 
was either incurred in or aggravated by service, or that it 
is proximately due to a service connected disability.  





ORDER

Entitlement to service connection for deep vein thrombosis is 
denied.




		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

 

